DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/165238 (Meijlink) (provided by the Applicant) in view of US Pub 2006/0151970 (Kaminski).
Regarding claim 14, Meijlink discloses an arm end for a trailing arm 7 (See Fig 1) comprising: a main body 18 which defines a working volume for an air spring system, the main body having an access region 44 configured to provide an access into the working volume; wherein part of the working volume is configured substantially below the access region (See Fig 2) the main body includes a closed hollow body.  (See Fig However, it is noted that Kaminski discloses that hydroformed arm is a well-known method for forming a tubular member.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the main body by hydroforming because the body can be made in a single operation where in comparison to other forming methods, such as metal spinning or conventional deep draw forming, the same irregular shaped parts that would have required a more complex multistep operation to be carried out for manufacture. Further, regarding the hydroforming limitation, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Regarding claim 15, Meijlink discloses that the main body 18 is a closed hollow body.  (See Abstract).
Regarding claims 16-18, Meijlink does not specifically disclose that a lower section opposite the access region is spaced more than 5, 8 or 10 cm.  However, it would have been an obvious matter of design choice based on available space within the compartment and to provide adequate space for the reserve pressurized gas to form the main body such that it has the lower section opposite from the access region spaced more than 5 or 8 or 10 cm, since such a modification would have involved a mere change in the size of the component.  A change of size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 19, Meijlink shows that the lower section comprises a support face (See Fig 1 and Fig 3 and note that the lower face of chamber 18 provides a support face to arrange the arm end on the trailing arm 7.
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink and Kaminski as applied to claim 14 above, and further in view of US Pub 2013/0264790 (Leonard).
Regarding claim 20, the combination of Meijlink and Kaminski does not specifically identify a front section for arrangement and fastening to a trailing arm.  However, Leonard discloses a recessed portion 224 in the piston chamber/main body 218 for forming a mounting surface 220 for securing the assembly 204 to a structural member such as a trailing arm (See Leonard at Para [0039]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the support face in the combination of Meijlink and Kaminski as shown in Leonard in order to secure the main body to various structural configurations.
Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink and Kaminski as applied to claim 14 above, and further in view of EP 1464865 (Freudenberg) (provided by Applicant) (translation follows O.A.).
Regarding claims 21-22, the combination of Meijlink and Kaminski does not disclose that a valve unit includes a clamping plate with a multiplicity of valve openings.  However, Freudenberg discloses a valve unit with a clamping plate 13 and 30 and multiple valve openings (14, 15, 31, and 32) in the valve unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve unit in the combination of Meijlink and Kaminski by 
Regarding claim 23, the combination of Meijlink, Kaminski and Freudenberg discloses upper and lower valve flaps.  (Note the flaps attached to the spring valves and the directional arrows (33, 34, 35) indicating directional flow of the gas in Freudenberg.  Also see attached translation Para [0016]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the flaps as taught by Freudenberg in order to open and close the valve.
Regarding claim 24, Meijlink discloses a configuration for the valve unit having a guide element configured  so that the valve flaps move along the guide element (See Meijlink at Fig 9 and 10 and Page 39, lines 20 to Page 42, line 11).
Regarding claim 25, the combination of Meijlink, Kaminski and Freudenberg discloses a valve flap (the end flap of the spring at 5, 6, 14 and 15 in Fig 1 of Freudenberg) that bears against the clamping plate for closing the valve).
Regarding claim 26, the combination of Meijlink, Kaminski and Freudenberg shows the valve units with a spring element which pre-stresses the multiplicity of valve flaps. (See Fig 1 of Freudenberg at 5, 6, 14 and 15).  It is noted that all springs provide a pre-stress to their attached component.).  It would have been obvious to one having .
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijlink, Kaminski and Freudenberg, and further in view of USPN 4,762,308 (Geno).
Regarding claim 27, the combination of Meijlink, Kaminski and Freudenberg does not disclose that the flaps include two blades.  However, Geno shows a configuration of a valve with flaps that can have various number of flaps/blades, including two blades, (See Fig 7 of Geno) which are formed by the various slots (33 or 80 in Fig 7).  It would have been obvious to provide a valve and flap configuration in the combination of Meijlink, Kaminski, and Freudenberg as shown in Geno in order to allow for a specific number of blades that would provide a specific desired damping characteristic.
Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Regarding claim 14, the Applicant states that the main body in Meijlink is not capable of being formed via hydroforming.  However, determination of patentability is based on the product itself, and not dependent upon the method of production.  See MPEP 2113.  The product of Applicant’s product-by-process claim is unpatentable even though the prior product was made by a different process.  No distinctive structural characteristic is recited in the claim and provided to the final product of the present arm than is disclosed in the arm of the combination of Meijlink and Kaminski.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616